Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 4

This Amendment No. 4, dated as of August 23, 2012 (this “Amendment”), to that
certain Credit Agreement, dated as of August 7, 2007 (as amended by Amendment
No. 1, dated as of November 21, 2008, Amendment No. 2 and Consent, dated as of
May 13, 2011, and Amendment No. 3, dated as of March 9, 2012, the “Credit
Agreement”), among ALLISON TRANSMISSION HOLDINGS, INC., a Delaware corporation
(“Holdings”), ALLISON TRANSMISSION, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), CITICORP NORTH AMERICA, INC., as
Administrative Agent, and the other agents and arrangers parties thereto, is
entered into by and among Holdings, the Borrower, the Agents and the Initial
Term B-3 Lenders (as defined below). Capitalized terms used herein but not
defined herein are used as defined in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower has hereby notified the Administrative Agent and each Term
Lender that it intends to incur Specified Refinancing Debt pursuant to
Section 2.26(b) of the Credit Agreement in order to refinance up to $850,000,000
of the Term B-1 Loans;

WHEREAS, pursuant to Section 2.26(c) of the Credit Agreement, the Borrower may
establish an additional Tranche of Specified Refinancing Debt by, among other
things, entering into this Amendment pursuant to the terms and conditions of the
Credit Agreement with Term Lenders agreeing to provide such additional Tranche
of Specified Refinancing Debt (each such Term Lender agreeing to provide Term
B-3 Loans (as defined below) and any assignees thereof, are referred to herein
as “Term B-3 Lenders);

WHEREAS, the Borrower has requested that the initial Term B-3 Lenders party
hereto (each, an “Initial Term B-3 Lender”) extend credit to the Borrower in the
form of Term Loans in an aggregate principal amount of $850,000,000 (the “Term
B-3 Loans”; all of the Term B-3 Loans shall constitute a new Tranche of
Specified Refinancing Debt referred to herein as the “Term B-3 Facility”); and

WHEREAS, each Initial Term B-3 Lender has indicated its willingness to lend such
Term B-3 Loans in the aggregate amount specified on its signature page to this
Amendment on the terms and subject to the conditions herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

SECTION 1. TERM B-3 FACILITY.

1.1 Term B-3 Loans. Each Initial Term B-3 Lender hereby agrees to make Term B-3
Loans in the aggregate amount specified on such Initial Term B-3 Lender’s
signature page to this Amendment on the Fourth Amendment Effective Date (as
defined in Section 2 below). Pursuant to Section 2.26 of the Credit Agreement,
the Term B-3 Loans shall have the terms set forth in this Amendment and in the
Credit Agreement (as amended by this Amendment).

1.2 Applicable Margin; LIBO Rate. The Term B-3 Loans may from time to time be
LIBO Rate Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.13 of the Credit
Agreement. In the case of Term B-3 Loans that are LIBO



--------------------------------------------------------------------------------

Rate Loans, (a) the Applicable Margin shall mean a percentage per annum equal to
(i) if the Total Leverage Ratio is greater than 3.25 to 1.00, 3.25% and (ii) if
the Total Leverage Ratio is less than or equal to 3.25 to 1.00, 3.0%, and
(b) the LIBO Rate shall at no time be less than 1.0% per annum. In the case of
Term B-3 Loans that are Base Rate Loans, (x) the Applicable Margin shall mean a
percentage per annum equal to (i) if the Total Leverage Ratio is greater than
3.25 to 1.00, 2.25% and (ii) if the Total Leverage Ratio is less than or equal
to 3.25 to 1.00, 2.0%, and (y) the Base Rate shall at no time be less than
2.0% per annum. Changes in the Applicable Margin with respect to the Term B-3
Loans resulting from changes in the Total Leverage Ratio shall become effective
on the date on which financial statements are delivered to the Administrative
Agent pursuant to Section 6.1 of the Credit Agreement and shall remain in effect
until the next change to be effected pursuant to this Section 1.2; provided,
that from the Fourth Amendment Effective Date until the next change in the
Applicable Margin, the Applicable Margin with respect to the Term B-3 Loans
shall be 3.25% with respect to LIBO Rate Loans and 2.25% with respect to Base
Rate Loans. If any financial statements referred to above are not delivered
within the time periods specified in Section 6.1 of the Credit Agreement, then,
at the option of (and upon the delivery of notice (telephonic or otherwise) by)
the Administrative Agent or the Majority Term B-3 Facility Lenders (as defined
below), until such financial statements are delivered, the Total Leverage Ratio
as at the end of the fiscal period that would have been covered thereby shall
for the purposes of this Section 1.2 be deemed to be greater than 3.25 to 1.00.
In addition, at all times while an Event of Default set forth in Section 8(a) or
8(f) of the Credit Agreement shall have occurred and be continuing, the Total
Leverage Ratio shall for the purposes of this Section 1.2 be deemed to be
greater than 3.25 to 1.00.

1.3 Amortization and Maturity Date. The Term B-3 Loans of each Term B-3 Lender
shall be payable in equal consecutive quarterly installments on the last
Business Day of each of December, March, June and September, commencing on the
last Business Day of September 2012, in an amount equal to one quarter of one
percent (0.25%) of the aggregate amount of Term B-3 Loans made on the Fourth
Amendment Effective Date (as adjusted to reflect any prepayments thereof (other
than any Discounted Voluntary Prepayment)), with the remaining balance of Term
B-3 Loans payable on August 23, 2019 (the “Term B-3 Maturity Date”).

1.4 Mandatory Prepayments. The Term B-3 Loans shall be subject to mandatory
prepayments on the same terms as Term B-1 Loans as set forth in Section 2.12 of
the Credit Agreement and any such prepayments shall be made ratably among the
Term B-1 Loans, Term B-2 Loans and Term B-3 Loans (other than with respect to
any Specified Refinancing Debt incurred to refinance any Tranche). Pursuant to
Section 2.18(b) of the Credit Agreement, any such mandatory prepayment on
account of the Term B-3 Loans pursuant to Section 2.12 shall be applied to the
remaining installments of the Term B-3 Loans as directed by the Borrower.

1.5 Optional Prepayments. The Term B-3 Loans may be optionally prepaid on the
same terms as Term B-1 Loans as set forth in Section 2.11 of the Credit
Agreement; provided, that optional prepayment shall be applied ratably among the
Term B-1 Loans, Term B-2 Loans and Term B-3 Loans; provided, however, that the
Term B-1 Loans and/or the Term B-2 Loans may be optionally prepaid without a
ratable prepayment of the Term B-3 Loans. As set forth in Section 2.18(b) of the
Credit Agreement, optional prepayments of any Term B-3 Loans shall be applied to
the remaining installments of the Term B-3 Facility as specified by the
Borrower.

1.6 Use of Proceeds. The proceeds of the Term B-3 Loans shall be applied toward
the payment of (a) the aggregate outstanding principal amount of the Term B-1
Loans and (b) fees, expenses and original issue discount payable in connection
with the Term B-3 Loans.

1.7 Credit Agreement Governs. Effective as of the Fourth Amendment Effective
Date, except as set forth in this Amendment, (a) the Term B-3 Loans shall have
identical terms as the Term B-1

 

2



--------------------------------------------------------------------------------

Loans and shall otherwise be subject to the provisions, including any provisions
restricting the rights, or regarding the obligations, of the Loan Parties or any
provisions regarding the rights of the Term Lenders, of the Credit Agreement and
the other Loan Documents, (b) the Term B-3 Loans shall be Specified Refinancing
Debt and Specified Refinancing Term Loans under the Credit Agreement, (c) this
Amendment shall be a Refinancing Amendment under the Credit Agreement, (d) each
reference in the Credit Agreement to (i) “Facility” shall be deemed to include
the Term B-3 Facility and (ii) “Majority Facility Lenders”, with respect to the
Term B-3 Facility, shall be deemed to include the holders of more than 50% of
the aggregate unpaid principal amount of the Term B-3 Loans outstanding under
such Facility, (e) the definitions of “Required Prepayment Lenders” and “Term
Loans” in the Credit Agreement are hereby amended and restated in their entirety
to read as follows below and (f) the definitions of “Majority Term B-3 Facility
Lenders”, “Term B-3 Facility”, “Term B-3 Loans”, “Term B-3 Maturity Date” and
“Fourth Amendment” as follows below shall hereby be inserted into Section 1.1 of
the Credit Agreement in the correct alphabetical order:

“Required Prepayment Lenders”: the holders of more than 50% of the aggregate
unpaid principal amount of the Term Loans outstanding under the Term B-1
Facility, the Term B-2 Facility and the Term B-3 Facility.

“Term Loans”: the Term B-1 Loans, the Term B-2 Loans and the Term B-3 Loans.

“All-In Yield: as to any Indebtedness, the yield thereon, whether in the form of
interest rate, margin (after giving effect to any floors), OID, up-front fees
(with such increased amount being equated to interest margins for purposes of
determining any increase to the applicable rate under any Facility), or
otherwise; provided, that OID and up-front fees shall be equated to interest
rate assuming a 4-year life to maturity; and provided, further, that “All-In
Yield” shall not include arrangement fees or underwriting or similar fees paid
to arrangers for such Indebtedness.

“Majority Term B-3 Facility Lenders”: the Majority Facility Lenders in respect
of the Term B-3 Facility.

“Term B-3 Facility”: as defined in the Fourth Amendment.

“Term B-3 Lenders”: as defined in the Fourth Amendment

“Term B-3 Loan Repricing Transaction”: (a) any prepayment or repayment of Term
B-3 Loans with the proceeds of, or any conversion of Term B-3 Loans into, any
new or replacement tranche of term loans or Indebtedness incurred for the
primary purpose of prepaying, repaying or replacing the Term B-3 Loans and
bearing interest with an All-In Yield less than (i) if the Applicable Margin in
effect with respect to Term B-3 Loans at the time of such prepayment or
repayment of Term B-3 Loans is 3.25%, 4.50% and (ii) if the Applicable Margin in
effect with respect to Term B-3 Loans at the time of such prepayment or
repayment of Term B-3 Loans is 3.0%, 4.25% and (b) any amendment to the Term B-3
Loans the primary purpose of which is to reduce the All-In Yield applicable to
such Term B-3 Loans; provided, that in no event shall any prepayment, repayment
or replacement of Term B-3 Loans in connection with a Change of Control
constitute a Term B-3 Loan Repricing Transaction.

“Term B-3 Loans”: as defined in the Fourth Amendment.

“Term B-3 Maturity Date”: as defined in the Fourth Amendment.

 

3



--------------------------------------------------------------------------------

“Fourth Amendment”: Amendment No. 4 to the Credit Agreement, dated as of
August 23, 2012, among Holdings, the Borrower, the Administrative Agent, the
Collateral Agent and the Lenders party thereto.

1.8 Credit Agreement Amendments. Effective as of the Fourth Amendment Effective
Date,

(a) Section 2.11(b)(i) of the Credit Agreement is hereby amended by replacing
“Term B-2 Maturity Date” in the first sentence thereof with “Term B-3 Maturity
Date”;

(b) The following Section 2.28 shall be inserted into the Credit Agreement:

“Section 2.28 Term B-3 Loan Repricing Transaction. Notwithstanding anything to
the contrary in this Agreement, in the event that, on or prior to the first
anniversary of the Fourth Amendment Effective Date, the Borrower (a) makes any
prepayment of Term B-3 Loans constituting a Term B-3 Loan Repricing Transaction
or (b) effects any amendment of this Agreement constituting a Term B-3 Loan
Repricing Transaction, the Borrower shall pay to the Administrative Agent, for
the ratable account of each of the applicable Term B-3 Lenders, (x) in the case
of clause (a), a prepayment premium of 1.00% of the amount of the Term B-3 Loans
being prepaid and (y) in the case of clause (b), a payment equal to 1.00% of the
aggregate amount of the applicable Term B-3 Loans outstanding immediately prior
to such amendment.”;

(c) Section 6.1 of the Credit Agreement is amended by inserting the following
provision after the last sentence in such Section:

“After the Term B-2 Maturity Date, the Borrower may elect to deliver financial
statements of Holdings and its consolidated Restricted Subsidiaries in lieu of
financial statements of the Borrower and its consolidated Subsidiaries in
satisfaction of the requirements of Section 6.1(a) and 6.1(b) commencing on any
period following the Term B-2 Maturity Date and for each period thereafter;
provided, that concurrently with the delivery of any such financial statements
of Holdings and its consolidated Restricted Subsidiaries, the Borrower shall
deliver a certificate of a Responsible Officer on behalf of the Borrower showing
adjustments attributable solely to Holdings and its consolidated Restricted
Subsidiaries (other than the Borrower and its consolidated Subsidiaries).”

(d) Section 10.1 of the Credit Agreement is amended by amending and restating
the parenthetical in clause (i) of the proviso thereof to read as follows:

“(except (A) in connection with the waiver of applicability of any post-default
increase in interest rates (which waiver shall be effective (w) as to the
Revolving Facility, with the consent of the Majority Revolving Facility Lenders,
(x) as to the Term B-1 Facility, with the consent of the Majority Term B-1
Facility Lenders, (y) as to the Term B-2 Facility, with the consent of the
Majority Term B-2 Facility Lenders and (z) as to the Term B-3 Facility, with the
consent of the Majority Term B-3 Facility Lenders) and (B) that any amendment or
modification of defined terms used in the financial ratios in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i))”; and

(e) Section 10.6(b)(ii)(A) of the Credit Agreement is amended by replacing “Term
Facility” therein with “Term B-1 Facility, Term B-2 Facility or Term B-3
Facility”.

 

4



--------------------------------------------------------------------------------

SECTION 2. CONDITIONS PRECEDENT

This Amendment shall become effective as of the date (the “Fourth Amendment
Effective Date”) on which each of the following conditions precedent shall have
been satisfied or duly waived:

2.1 Certain Documents. The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

(a) this Amendment, duly executed by each of the Borrower, Holdings, the
Administrative Agent, and each Initial Term B-3 Lender;

(b) a solvency certificate signed by the chief financial officer on behalf of
the Borrower, substantially in the form of Exhibit G of the Credit Agreement;

(c) a closing certificate of each Loan Party, substantially in the form of
Exhibit A hereto, with appropriate insertions and attachments; and

(d) an executed legal opinion of Latham & Watkins LLP, counsel to the Loan
Parties, in form and substance reasonably acceptable to the Administrative
Agent.

2.2 Fees and Expenses.

(a) The Borrower shall have paid in full on the Fourth Amendment Effective Date
to each Initial Term B-3 Lender, as fee compensation for the making of the Term
B-3 Loans, a fee (the “Upfront Fee”) in an amount equal to 1.00% of the stated
principal amount of the Term B-3 Loan made by such Initial Term B-3 Lender on
the Fourth Amendment Effective Date (which may be netted from the proceeds of
the Term B-3 Loans).

(b) All fees and reimbursable expenses that have been invoiced as of the Fourth
Amendment Effective Date that are due and payable to any Person under any
engagement letter entered into in connection with this Amendment shall have been
paid in full in immediately available funds.

2.3 Representations and Warranties. Each of the representations and warranties
contained in Section 3 below shall be true and correct.

2.4 Minimum Refinancing Condition. The aggregate principal amount of the Term
B-3 Loans shall not be less than $15,000,000.

2.5 USA Patriot Act. The Initial Term B-3 Lenders shall have received from each
of the Loan Parties documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA Patriot Act, to
the extent such documentation or other information has been requested in writing
at least five (5) Business Days prior to Fourth Amendment Effective Date.

SECTION 3. REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower, on behalf of itself and each Loan Party,
hereby represents and warrants to the Agents and each Lender, with respect to
all Loan Parties, as follows:

3.1 Incorporation of Representations and Warranties from Loan Documents. After
giving effect to this Amendment, each of the representations and warranties in
the Credit Agreement and

 

5



--------------------------------------------------------------------------------

in the other Loan Documents are true and correct in all material respects
(except to the extent that such representation or warranty is qualified as to
materiality, in which case it shall be true and correct in all respects) on and
as of the date hereof as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates to an earlier
date;

3.2 Corporate Power and Authority. Each of Holdings and the Borrower has taken
all necessary action to authorize the execution, delivery and performance of
this Amendment, this Amendment has been duly executed and delivered by each of
Holdings and the Borrower, and this Amendment is the legal, valid and binding
obligation of each of Holdings and the Borrower, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles;
and

3.3 Absence of Default. Neither Holdings, the Borrower nor any of its Restricted
Subsidiaries is in violation of any Requirement of Law or Contractual Obligation
that could reasonably be expected to have a Material Adverse Effect. At the time
of and immediately after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

SECTION 4. MISCELLANEOUS

4.1 Reference to and Effect on the Loan Documents.

(a) As of the Fourth Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended by this Amendment.

(b) Except as expressly amended hereby, all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent, any Lender or any Issuing Lender under the
Credit Agreement or any Loan Document, or constitute a waiver or amendment of
any other provision of the Credit Agreement or any Loan Document (as amended
hereby) except as and to the extent expressly set forth herein.

4.2 Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its costs and expenses in connection with this Amendment (and the
other Loan Documents delivered in connection herewith) as provided in
Section 10.5 of the Credit Agreement.

4.3 Reaffirmation. Each of Holdings and the Borrower hereby confirms that the
guaranties, security interests and liens granted pursuant to the Loan Documents
continue to guarantee and secure the Obligations as set forth in the Loan
Documents and that such guaranties, security interests and liens remain in full
force and effect. Each of Holdings and the Borrower confirms and ratifies its
obligations under each of the Loan Documents executed by it after giving effect
to this Amendment.

4.4 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Receipt by the Administrative Agent of a
facsimile copy of an executed signature page hereof shall constitute receipt by
the Administrative Agent of an executed counterpart of this Amendment.

 

6



--------------------------------------------------------------------------------

4.5 Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the law of the State of New York.

4.6 Loan Document and Integration. This Amendment is a Loan Document, and
together with the other Loan Documents, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.

4.7 Headings. Section headings contained in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.

4.8 Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, as of the
date indicated above.

 

ALLISON TRANSMISSION HOLDINGS, INC. By:  

/s/ David S. Graziosi

Name:   David S. Graziosi Title:   Chief Financial Officer ALLISON TRANSMISSION,
INC. By:  

/s/ David S. Graziosi

Name:   David S. Graziosi Title:   Chief Financial Officer

[SIGNATURE PAGE TO AMENDMENT NO. 4]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as Administrative Agent and Collateral Agent

By:  

/s/ Matthew Burke

Name:   Matthew Burke Title:   Director

[SIGNATURE PAGE TO AMENDMENT NO. 4]



--------------------------------------------------------------------------------

Name of Lender: Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

Executing as an Initial Term B-3 Lender: by  

/s/ Mark W. Kushemba

Name:   Mark W. Kushemba Title:   Director For any Institution requiring a
second signature line: by  

 

Name:   Title:  

 

Credit Agreement Reference

   Aggregate Principal Amount  

Term B-3 Loans

   $ 850,000,000.00   

[SIGNATURE PAGE TO AMENDMENT NO. 4]



--------------------------------------------------------------------------------

Exhibit A

FORM OF CLOSING CERTIFICATE

CLOSING CERTIFICATE

OF

ALLISON TRANSMISSION HOLDINGS, INC.

Pursuant to Section 2.1(c) of Amendment No. 4, dated as of August 23, 2012 (the
“Amendment”; unless otherwise defined herein, terms defined in the Amendment and
used herein shall have the meanings given to them in the Amendment), to that
certain Credit Agreement, dated as of August 7, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, including but not limited
to, the Amendment, the “Credit Agreement”), among Allison Transmission Holdings,
Inc. (“Holdings”), Allison Transmission, Inc. (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
the Credit Agreement as lenders (the “Lenders”), Citicorp North America, Inc.,
as Administrative Agent, and the other agents and arrangers parties thereto, the
undersigned Assistant Secretary of Allison Transmission Holdings, Inc. (the
“Company”), hereby certifies on behalf of the Company as follows:

 

  1. Eric C. Scroggins is the duly elected and qualified Secretary of the
Company and the signature set forth for such officer below is such officer’s
true and genuine signature.

The undersigned Secretary of the Company hereby certifies as follows:

 

  1. Attached hereto as Annex 1 is a true and complete copy of a Certificate of
Good Standing or the equivalent from the Company’s jurisdiction of organization
dated as of a recent date prior to the date hereof.

 

  2. Attached hereto as Annex 2 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Company on August 23, 2012. Such
resolutions have not in any way been amended, modified, revoked or rescinded,
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect and are the only corporate
proceedings of the Company now in force relating to or affecting the matters
referred to therein.

 

  3. Attached hereto as Annex 3 is a true and complete copy of the Bylaws of the
Company as in effect on the date hereof.

 

  4. Attached hereto as Annex 4 is a true and complete certified copy of the
Articles of Incorporation of the Company as in effect on the date hereof, and
such Articles of Incorporation have not been amended, repealed, modified or
restated.

 

  5. The persons listed on Schedule I hereto are now duly elected and qualified
officers of the Company holding the offices indicated next to their respective
names on Schedule I hereto, and the signatures appearing opposite their
respective names on Schedule I hereto are the true and genuine signatures of
such officers, and each of such officers is duly authorized to execute and
deliver on behalf of the Company each of the Loan Documents to which it is a
party and any certificate or other document to be delivered by the Company
pursuant to the Loan Documents to which it is a party.



--------------------------------------------------------------------------------

  6. Latham & Watkins LLP may rely on this certificate in rendering its opinion.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

      ALLISON TRANSMISSION HOLDINGS, INC.

/s/ Eric C. Scroggins

   

/s/ David S. Graziosi

Name:   Eric C. Scroggins     Name:   David S. Graziosi Title:   Vice President,
General Counsel and Secretary     Title:   Executive Vice President, Chief
Financial Officer, Treasurer and Assistant Secretary

Date: August 23, 2012



--------------------------------------------------------------------------------

Schedule I

to Closing Certificate

 

NAME

  

OFFICE

 

SIGNATURE

David S. Graziosi    Executive Vice President, Chief Financial Officer,
Treasurer and Assistant Secretary  

/s/ David S. Graziosi

Eric C. Scroggins    Vice President, General Counsel and Secretary  

/s/ Eric C. Scroggins